Slip Op. 07-169

            UNITED STATES COURT OF INTERNATIONAL TRADE

                                    :
SHANDONG HUARONG MACHINERY CO.,     :
LTD., SHANDONG MACHINERY IMPORT     :
& EXPORT CORPORATION, LIAONING      :
MACHINERY IMPORT & EXPORT           :
CORPORATION, AND TIANJIN            :
MACHINERY IMPORT & EXPORT           :
CORPORATION,                        :
                                    :
                 Plaintiffs,        :
                                    : Before: Richard K. Eaton, Judge
           v.                       :
                                    : Consol. Court No. 04–00460
UNITED STATES,                      :
                                    : Public Version
                 Defendant,         :
                                    :
     and                            :
                                    :
AMES TRUE TEMPER,                   :
                                    :
                 Deft.-Int.         :
                                    :

                                  OPINION

[United States Department of Commerce’s Remand Results
sustained.]

                                                Dated: November 20, 2007

Hume & Associates, PC (Robert T. Hume), for plaintiffs.

Peter D. Keisler, Assistant Attorney General, Civil Division,
United States Department of Justice; Jeanne E. Davidson,
Director, Commercial Litigation Branch, Civil Division, United
States Department of Justice (Courtney E. Sheehan); Office of the
Chief Counsel for Import Administration, United States Department
of Commerce (Scott Daniel McBride), of counsel, for defendant.

Wiley Rein, LLP (Timothy C. Brightbill, Michael W. Schisa and
Daniel B. Pickard), for defendant-intervenor.
Consol. Court No. 04-00460                               Page 2

     Eaton, Judge: At issue in this consolidated action1 are the

United States Department of Commerce’s (“Commerce” or the

“Department”) final results in the twelfth administrative review

of four antidumping duty orders covering heavy forged hand tools

(“HFHTs”)2 from the People’s Republic of China (“PRC”) for the

period of review beginning on February 1, 2002, and ending on

January 31, 2003 (“POR”).    See HFHTs, Finished or Unfinished,

With or Without Handles, From the PRC, 69 Fed. Reg. 55,581 (Dep’t

of Commerce Sept. 15, 2004), as amended, 69 Fed. Reg. 69,892

(Dep’t of Commerce Dec. 1, 2004) (collectively, “Final Results”).

In Shandong Huarong Machinery Co. v. United States, 30 CIT __,

435 F. Supp. 2d 1261 (2006) (“Shandong I”), the court sustained

certain aspects of the Final Results and remanded several issues

to Commerce.

     Now before the court are Commerce’s Final Results of

Redetermination (“Remand Results”).   The court has jurisdiction

pursuant to 28 U.S.C. § 1581(c) (2000) and 19 U.S.C.

§ 1516a(a)(2)(B)(iii) (2000).   For the following reasons,



     1
          This action includes court numbers 04-00460, 04-00526,
04-00644 and 04-00652. See Shandong Huarong Machinery Co. v.
United States, Consol. Ct. No. 04-00460 (CIT Feb. 28, 2005)
(order granting motion to consolidate cases).
     2
          The four antidumping duty orders at issue cover:
bars/wedges; picks/mattocks; hammers/sledges; and axes/adzes.
See HFHTs, Finished or Unfinished, With or Without Handles, From
the PRC, 69 Fed. Reg. 55,581, 55,582 (Dep’t of Commerce Sept. 15,
2004).
Consol. Court No. 04-00460                              Page 3

Commerce’s Remand Results are sustained.



                        STANDARD OF REVIEW

     “The court shall hold unlawful any determination, finding,

or conclusion found . . . to be unsupported by substantial

evidence on the record, or otherwise not in accordance with

law . . . .”   19 U.S.C. § 1516a(b)(1)(B)(I).



                             DISCUSSION

I.   The Court Sustains Commerce’s Selection of 139.31% as the
     Adverse Facts Available Rate for TMC’s Sales of Bars/Wedges

     In Shandong I, the court found that Commerce did not justify

with sufficient factual findings its decision to use, as the

adverse facts available (“AFA”) rate, the highest calculated rate

for TMC in a previous administrative review, namely, the eighth

review covering the period February 1, 1998, to January 31, 1999.

Shandong I, 30 CIT at __, 435 F. Supp. 2d at 1274-75 (“[B]y

merely selecting a rate from a previous review, Commerce has not

provided the court with sufficient factual findings justifying

its application of the 139.31% rate.”).

     In the Remand Results, Commerce maintains that the 139.31%

rate is reliable and relevant to Tianjin Machinery Import &

Export Corp. (“TMC”).   With respect to the reliability of the

rate, Commerce states that “[t]he 139.31 percent margin was

calculated for the same respondent from verified data submitted
Consol. Court No. 04-00460                                Page 4

by that respondent in a recently completed review.”   Remand

Results at 8.   With respect to the rate’s relevance to TMC,

Commerce relies on similar reasoning: “[S]ince the rate was

calculated for TMC, the Department has determined that the 139.31

percent rate reflected recent commercial activity by the same

company in exporting bars/wedges to the United States.”     Id. at 9

(citations omitted).

     In addition, to support the finding that the 139.31% rate is

reliable and relevant to TMC, Commerce cites the following

additional factual support:

          The Department sought additional information
          to test whether TMC’s sales during the eighth
          administrative review are reflective of TMC’s
          commercial activity during the underlying
          review period. The Department obtained
          information from the Automated Commercial
          System (ACS) of the U.S. Customs and Border
          Protection (CBP) regarding the sales values
          of TMC’s merchandise classifiable under [the]
          harmonized tariff schedule subheading . . .
          applicable to the merchandise subject to the
          bars/wedges order. The Department
          specifically queried the two review periods
          at issue: February 1, 1998, through January
          31, 1999 [the eighth review], and February 1,
          2002, through January 31, 2003 [the twelfth
          review]. Using this information, the
          Department calculated a weighted-average unit
          value (AUV) for each period, for TMC’s sales
          of merchandise subject to the bars/wedges
          order. The Department compared the AUV from
          each period and found that TMC’s AUVs for
          subject merchandise declined by 38.18 percent
          from the earlier to the later period. This
          change in TMC’s AUVs values contrasts with
          little to no change in the production process
          used by the PRC industry to produce
          bars/wedges over the last five years, as
Consol. Court No. 04-00460                                Page 5

          demonstrated by respondent questionnaire
          responses and verifications from multiple
          administrative review proceedings. Thus,
          because the production process of the
          industry has generally stayed constant, while
          TMC’s U.S. sales values have declined, the
          Department concludes that this information
          further substantiates the relevance of the
          139.31 percent margin as AFA for TMC’s sales
          of merchandise under the bars/wedges order.

Id. at 10.   In other words, for Commerce, the 139.31% rate is

reliable and relevant to TMC because, while the production

process for bars/wedges generally remained constant between the

eighth and twelfth reviews, TMC nonetheless experienced a 38.18%

decline in the price per kilogram of its bars/wedges sales to the

United States between the two reviews.3   Commerce thus apparently

concludes that, because the U.S. price dropped between the two

periods of review, a calculated twelfth review rate would, if

anything, have been greater than 139.31%.

     Commerce also presents, as further factual support for the

139.31% rate, the volatility of TMC’s margins and those of other

respondents in past reviews.   In particular, Commerce highlights

the seventh, eighth, ninth and tenth4 administrative reviews of



     3
          In order to make this comparison, Commerce reduced to a
weighted-average unit value TMC’s sales activities during the
eighth and twelfth reviews: [[                    ]] for the
eighth review and [[                    ]] for the twelfth
review. See Remand Results, Apps. 2 & 3.
     4
          The tenth administrative review was the last in which
the Department reviewed TMC’s sales of bars/wedges. Remand
Results at 10.
Consol. Court No. 04-00460                                  Page 6
TMC’s sales of merchandise covered by the bars/wedges order.         In

the seventh review, Commerce assigned TMC a rate of 47.88%.

Commerce calculated a 139.31% rate for TMC in the eighth review

(an increase of 92 percentage points); a 0.56% rate in the ninth

review (a 248-fold decrease); and a 0.48% rate in the tenth

review (a negligible change from the ninth review).       See Remand

Results at 10.   Noting the “wide swings” in TMC’s margins in

three of the last four reviews in which TMC participated,

Commerce concludes that “[a]n increase in its rate for the

underlying review to 139.31 percent . . . is in accordance with

TMC’s rate history.”   Id. at 11.

     In addition, Commerce finds that the HFHT industry overall

has a “history of volatility.”      Id. at 11.   In the Remand

Results, Commerce observes “considerable volatility” in Liaoning

Machinery Import & Export Corp., Ltd. and Liaoning Machinery

Import & Export Corp.’s (collectively, “LMC”) and Shandong

Huarong Machinery Co., Ltd.’s (“Huarong”) calculated margins

between the sixth and eleventh administrative reviews.

Specifically, Huarong’s rate went from 34% in the sixth review,

to 1.27% in the seventh review and to 27.28% in the eighth

review.   LMC’s rate went from 0.0% in the seventh review, to

27.18% in the eighth review and back to 0.0% again in the tenth

review.   Thus, Commerce maintains that (1) “the steep decline in

TMC’s AUVs”; (2) the history of volatility in the antidumping
Consol. Court No. 04-00460                               Page 7
rates in the industry generally; and (3) the fact that the

139.31% rate was calculated for TMC in the eighth review all

support the conclusion that its application of the 139.31% rate

as AFA to TMC is supported by the record.   Id. at 11.

     Plaintiffs’ principal objection to the 139.31% rate is that

it is “not relevant to TMC’s recent commercial activity.”5    Pls.’

Comments on Commerce’s Remand Results (“Pls.’ Comments”) 10

(emphasis in original).   Plaintiffs argue that to ensure that

TMC’s margin is calculated as accurately as possible, the

Department should be required to calculate TMC’s actual rate or



     5
          The court is not persuaded by plaintiffs’ additional
argument that Commerce improperly failed to consider plaintiffs’
claim that the surrogate data used to calculate the 139.31% rate
was tainted by subsidies. Pls.’ Comments 6. Plaintiffs’
subsidization arguments were not a part of the court’s remand
opinion and order, and as such, Commerce was under no obligation
to revisit them. The court notes, however, that a similar
argument was rejected in Tianjin Machinery Import & Export Corp.
v. United States, 31 CIT __, Slip Op. 07-131 (Aug. 28, 2007) (not
reported in the Federal Supplement), where TMC and Huarong,
plaintiffs in that action, contended that Commerce was precluded
from using TMC’s calculated rate from the eighth review of the
orders on HFHTs because that rate was calculated using Indian
data that plaintiffs insisted was distorted by subsidies. The
Court found that the plaintiffs were foreclosed from making that
argument because “(1) plaintiff[s] put no actual evidence of
subsidization on the record, either in this review or during the
eighth review; and (2) the issue of subsidization was not raised
during plaintiffs’ challenge to the final results of the eighth
review before this Court.” Id. at __, Slip Op. 07-131 at 34 n.10
(citing Shandong Huarong Gen. Corp. v. United States, 25 CIT
1226, 177 F. Supp. 2d 1304 (2001)). Here, the same holding
applies. Plaintiffs did not place any actual evidence of
subsidization on the record in either the eighth or twelfth
review, nor did they raise the subsidization issue in the eighth
administrative review.
Consol. Court No. 04-00460                                Page 8
use a calculated rate from an administrative review more recent

than the eighth review and then add a deterrent amount.    Pls.’

Comments 13.   Thus, plaintiffs argue that in this case

          the Department should have looked to
          TMC’s . . . previous calculated highest-
          weighted average margins. In TMC’s case, the
          Department should have utilized either the
          0.56 percent or 0.48 percent weighted-average
          margins calculated for the 1999-2000 and
          2000-2001 reviews respectively as the
          starting point and then added a deterrent
          amount, for example, [TMC’s] forgone profits.

Pls.’ Comments 14.

     The court cannot credit plaintiffs’ position under the

circumstances of this case.   In the Final Results, Commerce found

that the use of facts otherwise available and AFA was appropriate

because of a failure to reveal the pertinent details of an

“invoicing scheme whereby the ‘principal’ employed an ‘agent,’

which was subject to much lower duties than the principal, as a

tool to evade Commerce’s orders.”6   Shandong I, 30 CIT at __, 435


     6
          TMC, LMC and Huarong were found to be involved in an
invoicing scheme. See Final Results, 69 Fed. Reg. at 55,583. In
particular, Commerce found that

          TMC, whose cash deposit and assessment rates
          were lower than Huarong[’s], sold blank
          invoices to Huarong, which then reported the
          entries as TMC’s to Customs and
          benefitted from the very low rates applicable
          to TMC. Likewise, the record shows
          that LMC and TMC sold their invoices to
          companies that reported their entries to
          Customs as made by LMC or TMC, as
          appropriate, and, thus, benefitted from lower
                                                   (continued...)
Consol. Court No. 04-00460                                  Page 9
F. Supp. 2d at 1268.      In Shandong I, the court found justified

Commerce’s use of facts otherwise available:

             As a result of the inadequate answers found
             in the initial section A responses, Commerce
             was required to issue several supplemental
             questionnaires in order to get the necessary
             information to complete its investigation.
             Consequently, even though the Companies
             ultimately disclosed the circumstances
             surrounding their “agency” relationships,
             their failure to do so until after the
             issuance of several supplemental
             questionnaires surely significantly impeded
             Commerce’s investigation by requiring the
             agency to prolong its review.

Id. at __, 435 F. Supp. 2d at 1269-70 (citations omitted).      The

court also found justified Commerce’s use of AFA: “[T]he

Companies’ failure initially to provide the relevant information

with respect to their invoicing arrangement, information that was

fully within their command, justified Commerce’s application of

AFA to the Companies’ sales of bars and wedges.”      Id. at __, 435

F. Supp. 2d at 1270.

     Because of TMC’s participation in the invoicing scheme, all

of its sales data was necessarily tainted.     Thus, no rate could

be calculated using TMC’s actual data.     As a result, “[b]ecause

Commerce had permissibly rejected all of TMC’s data as

unreliable, the information remaining upon the record consisted


     6
         (...continued)
             rates.

Shandong I, 30 CIT at __, 435 F. Supp. 2d at 1268 (citation
omitted).
Consol. Court No. 04-00460                               Page 10
of publicly available data, data from past reviews, or data from

other respondents in the current review.”    Def.’s Resp. to

Parties’ Remand Comments (“Def.’s Resp.”) 12 (internal citation &

quotation marks omitted).    Accordingly, despite plaintiffs’

insistence that Commerce should calculate a rate for TMC’s

bars/wedges, Commerce had no reliable information from which to

do so.

     As a result, the court finds that Commerce has supported

with substantial evidence its use of the 139.31% rate.    Here, all

of TMC’s sales data is tainted and unsuitable for calculation of

an actual rate.   Commerce’s use of the 139.31% rate is relevant

because it was calculated for TMC in a recent review and reliable

because it accords with the volatility observed in TMC’s rate and

that in the industry generally in the five years between the

eighth and twelfth reviews.    As noted by the Court of Appeals for

the Federal Circuit, “Commerce is in the best position, based on

its expert knowledge of the market and the individual respondent,

to select adverse facts that will create the proper deterrent to

non-cooperation with its investigations and assure a reasonable

margin.”   F.Lii De Cecco Defendant-intervenors Filippo Fara S.

Martino S.p.A. v. United States, 216 F.3d 1027, 1032 (Fed. Cir.

2000).   Therefore, the court finds that Commerce’s selection of

139.31% as the AFA rate for TMC’s sales of bars/wedges is

supported by substantial evidence and, accordingly, it is
Consol. Court No. 04-00460                                Page 11
sustained.



II.   The Court Sustains Commerce’s “Commercial Quantities”
      Determination

      In the Final Results, Commerce denied SMC’s request, made

pursuant to 19 C.F.R. § 351.222(e)(1) (2004),7 for partial

revocation of the order on hammers/sledges, upon finding that the

regulation’s “commercial quantities” requirement had not been

satisfied.   19 C.F.R. § 351.222(e)(1)(ii).   That is, Commerce

examined SMC’s hammer and sledge sales during the three-year

period identified in its request for revocation, i.e., 2000 to

2003 (the “revocation review period”), and found that SMC’s

exports in the year 2000-2001 were “abnormally small” when



      7
          This regulation provides that an exporter or producer
may ask Commerce to revoke an order with respect to that exporter
or producer if, with the request, that person submits:

           (i) The person’s certification that the
           person sold the subject merchandise at not
           less than normal value during the period of
           review . . . and that in the future the
           person will not sell the merchandise at less
           than normal value;

           (ii) The person’s certification that, during
           each of the [three] consecutive years . . .
           the person sold the subject merchandise to
           the United States in commercial quantities;
           and

           (iii) If applicable, the agreement regarding
           reinstatement in the order . . . .

19 C.F.R. § 351.222(e)(1)(i)-(iii).
Consol. Court No. 04-00460                                  Page 12
compared to exports during the original period of investigation,

November 1, 1989, through April 30, 1990 (“POI” or the “benchmark

period”).

     In reaching its conclusion, Commerce relied on its past

practice of comparing the benchmark period to imports during the

revocation review period to determine whether the commercial

quantities requirement has been met.    The court found

insufficient Commerce’s reliance on this past practice without

explanation as to how it fulfills the purpose of the regulation:

“What Commerce does not explain is why its . . . practice

fulfills the purpose of the regulation, which is to ensure that

an exporter will continue to participate in fair trade practices

upon revocation.”    Shandong I, 31 CIT at __, 435 F. Supp. 2d at

1278 (footnote & citation omitted).    The court then remanded this

issue to Commerce:

            Without further explanation, . . . it is
            difficult to see how the . . . “benchmark”
            methodology employed by Commerce would
            further the purpose of the regulation. That
            is, why is Commerce’s method a reasonable way
            to ensure the regulation’s goals. For that
            reason, the court remands this issue in order
            to allow Commerce to provide the court with
            an explanation as to how its methodology
            results in a reasonable measure of
            “commercial quantities.” That is, Commerce
            must explain: (1) how it arrived at the
            “benchmark period”; (2) why it was reasonable
            in its selection; and (3) how a comparison of
            the two periods demonstrates that the exports
            for the year 2000–2001 do not constitute
            commercial quantities.
Consol. Court No. 04-00460                                Page 13
Id. at __, 435 F. Supp. 2d at 1279.

     In the Remand Results, Commerce explains why it believes its

practice is appropriate:

               In determining whether a respondent
          shipped in commercial quantities, absent
          substantial and unusual changes in the
          respondent’s business operations, the
          Department uses the sales quantity reported
          by the respondent during the less-than-fair-
          value . . . investigation or the POI as the
          benchmark because this period shows the
          respondent’s normal commercial behavior
          before the imposition of the antidumping
          order (i.e., pre-order shipment levels). In
          the Final Results, the Department found that
          SMC’s average monthly sales quantity during .
          . . 2000-2001 . . . was less than three
          percent of the average monthly sales quantity
          SMC sold during the POI. The Department has
          declined to revoke antidumping orders in past
          cases when an administrative review period
          has a commercial quantity that is only a few
          percentage points of the commercial quantity
          sold during the benchmark period, normally
          the POI.

               The “commercial quantities” requirement
          ensures that the Department’s revocation
          determination is based upon a company’s
          normal commercial practice. When making such
          an assessment, the Department generally will
          use the original POI as a benchmark for a
          company’s normal commercial behavior. The
          POI is a logical benchmark for this
          assessment, because it is the only time
          period for which the Department has evidence
          concerning the company’s normal commercial
          behavior with respect to exports to the
          United States without the discipline of the
          antidumping duty order. Sales during the
          [revocation review period, i.e., 2000-2003]
          which . . . are an abnormally small quantity
          do not provide a reasonable basis for
          determining that the discipline of the order
          is no longer necessary to offset dumping.
Consol. Court No. 04-00460                              Page 14
          For purposes of revocation, the Department
          must be able to determine that past margins
          are reflective of a company’s normal
          commercial activity.

Remand Results at 12-13 (citations omitted).   In other words,

because SMC’s sales during 2000-2001 (the first year of the

revocation review period) were “abnormally small”8 compared to

its sales during the POI (November 1, 1989, through April 30,

1990), Commerce claims it does not have a reasonable basis on

which to decide to revoke the order.   Thus, on remand, Commerce

has again declined to partially revoke the order, upon finding

that the “commercial quantities” requirement has not been

satisfied.

     Plaintiff SMC challenges Commerce’s methodology, arguing

that it is unreasonable (1) to use the POI as a benchmark; and

relatedly (2) to base commercial quantities on a comparison of

the POI and the three-year revocation review period (2000-2003).

     The court sustains as reasonable Commerce’s methodology for

determining whether the commercial quantities requirement of 19

C.F.R. § 351.222(e)(1) has been satisfied using the POI as the

benchmark period.   “Commerce’s interpretation of its own

regulations must be given effect so long as it sensibly conforms


     8
          Commerce found “the 2000-2001, 2001-2002, and 2002-2003
review periods represent [[      ]], [[      ]], and [[       ]]%
of SMC’s U.S. sales quantity during the POI, respectively.” Mem.
from Jeff Pedersen, Commercial Quantity Analysis of Shipments of
HFHTs (Hammers/Sledges) to the United States by SMC (Mar. 1,
2004) at 3-4.
Consol. Court No. 04-00460                                Page 15
to the purpose and wording of the regulations . . . .”     Dofasco

Inc. v. United States, 28 CIT 263, 275, 326 F. Supp. 2d 1340,

1350 (2004), aff’d, 390 F.3d 1370 (Fed. Cir. 2004) (citation &

quotation marks omitted).    Here, Commerce’s interpretation of the

revocation regulation is reasonable and sensibly conforms to the

purpose of the regulation—ensuring dumping will not ensue upon

revocation of the order.

     Under the regulations, before an antidumping duty order may

be partially revoked, the producer or exporter requesting

revocation must have sold the subject merchandise in commercial

quantities at not less than normal value for three consecutive

years.   See 19 C.F.R. §§ 351.222(e)(1), (b)(2); Elkem Metals Co.

v. United States, 31 CIT __, __, Slip Op. 07-63 at 4 (May 3,

2007) (not reported in the Federal Supplement) (“[Subsection]

351.222(e)(1) requires a certification that the company sold the

subject merchandise in commercial quantities in each of the three

years forming the basis of the revocation request . . . .”).

This is so that Commerce will have a sufficient factual basis

upon which to determine whether dumping would ensue upon

revocation of the order.    Remand Results at 13 (“For purposes of

revocation, the Department must be able to determine that past

margins are reflective of a company’s normal commercial

activity.”).

     To determine whether the “commercial quantities” requirement
Consol. Court No. 04-00460                                Page 16
has been satisfied, Commerce has devised a methodology by which

it generally compares the quantity of U.S. sales in each of the

three years in the revocation review period to the quantity of

U.S. sales made by the producer or exporter during the original

POI, i.e., the period before the imposition of the antidumping

duty order.   Commerce’s stated reason for using the POI as a

benchmark period is that it needs, as a starting point, a period

where the quantities exported to the United States were

unfettered by the antidumping duty order.   According to Commerce,

“absent substantial and unusual changes in the respondent’s

business operations,” sales activity during the POI would

indicate the normal commercial practices of the producer or

exporter.   Id. at 12.

     There is nothing unreasonable in Commerce’s approach.

First, it was reasonable for Commerce to use the POI as a

benchmark because it is the only period with respect to which

Commerce would have evidence of a respondent’s pre-order shipment

levels.   These levels can fairly be assumed to reflect the level

of activity that would result were the orders not in place.

Moreover, Commerce’s methodology reasonably allows for deviation

from this practice where there is evidence of a “substantial and

unusual change” in a respondent’s business operations after the

imposition of the order, which would render the POI an unreliable

indicator of what the company’s normal commercial activity is.
Consol. Court No. 04-00460                                  Page 17
No party has cited to any meaningful record evidence that this is

the case here.

       Second, while it may be that some other method for

determining commercial quantities could be constructed, the court

finds that determining commercial quantities based on a

comparison of the amount of sales during the POI and the amount

of sales during the three-year revocation review period is not

unreasonable.    Rather, the comparison allows Commerce to estimate

what the likely commercial behavior of a respondent would be in

the absence of the order, thus furthering the purpose of the

regulation.    Although here the benchmark period is somewhat

remote from the revocation review period, because the existence

of the order can be assumed to have altered commercial behavior,

it is not unreasonable to reference the period before the order

was in place when making comparisons.     The court finds Commerce

has sufficiently explained why its benchmark practice fulfills

the purpose of the regulation.     See Shandong I, 31 CIT at __, 435

F. Supp. 2d at 1278.

       The court further sustains Commerce’s finding that SMC did

not satisfy the commercial quantities requirement for three

consecutive years.    The record evidence indicates that in 2000-

2001, SMC’s average monthly sales quantity was less than three

percent of the average monthly sales quantity SMC sold during the

POI.    Remand Results at 12.   This finding is uncontested.
Consol. Court No. 04-00460                               Page 18
Commerce’s conclusion that so small a percentage did not give it

a basis for finding that SMC shipped in commercial quantities

cannot be found to violate the regulations.    See 19 C.F.R.

§ 351.222(e)(1).    As the record supports Commerce’s finding that

SMC did not trade its product in commercial quantities, i.e.,

that the quantities traded were “abnormally small,” as compared

with the benchmark period, Commerce did not have a reasonable

basis to conclude that dumping would not ensue upon revocation.

Remand Results at 13.

     Commerce has explained why its benchmark methodology

fulfills the purpose of the regulation and why it results in a

reasonable measure of “commercial quantities.”   Accordingly, the

court sustains Commerce’s determination not to revoke the

antidumping duty order with respect to SMC’s sales of

hammers/sledges.



III. The Court Sustains Commerce’s Remand Determination on
     Brokerage and Handling

     In Shandong I, defendant-intervenor Ames True Temper

(“Ames”) challenged Commerce’s finding that the surrogate value

for brokerage and handling included expenses for loading and

containerization.   In that opinion, the court observed that in

the Final Results Commerce declined to determine and separately
Consol. Court No. 04-00460                                  Page 19
deduct these expenses from its net U.S. price9 calculation

without investigating whether the expenses were in fact counted

in the surrogate value for brokerage and handling.    Shandong I,

30 CIT at __, 435 F. Supp. 2d at 1288.    Thus, the court

instructed Commerce to reexamine its conclusion on remand, and,

in the event Commerce again found that loading and

containerization expenses were included in the brokerage and

handling surrogate, to provide a thorough explanation for its

finding.   Id. at __, 435 F. Supp. 2d at 1288.

     With respect to loading expenses, Commerce continued to find

on remand that such expenses were included in the Indian

surrogate value for brokerage and handling derived from Certain

Stainless Steel Wire Rod from India, 64 Fed. Reg. 856 (Dep’t of

Commerce Jan. 6, 1999) (final results) (“Steel Wire Rod from

India”).   Remand Results at 18.   To factually support this

finding, Commerce examined the questionnaire responses of Viraj

Impoexpo Limited (“Viraj”), a respondent in Steel Wire Rod from

India, and those of TMC and SMC.


     9
           Pursuant to the antidumping statute, Commerce shall
reduce the price used to establish export price (or U.S. price)
by “the amount, if any, included in such price, attributable to
any additional costs, charges, or expenses, and United States
import duties, which are incident to bringing the subject
merchandise from the original place of shipment in the exporting
country to the place of delivery in the United States . . . .”
19 U.S.C. § 1677a(c)(2)(A); see Dupont Teijin Films USA, LP v.
United States, 27 CIT 962, 963, 273 F. Supp. 2d 1347, 1349 (2003)
(noting that “export price” is “sometimes referred to as ‘U.S.
price.’”).
Consol. Court No. 04-00460                                  Page 20
     With respect to Viraj, Commerce noted that its delivery

terms were CIF (cost-insurance-freight), “which indicates that

Viraj was responsible for paying all costs incurred at the port

of export.”   Remand Results at 18.     In addition, Commerce

observed that Viraj separately reported other costs, i.e., inland

foreign freight, international freight, and insurance, indicating

that where individual expenses were made, Viraj separately

accounted for them.    Id.   Since handling charges were not

included among the port of export costs that Viraj reported,

Commerce inferred that “any charges incurred in handling steel

wire rod coils at the port of export must be included in Viraj’s

[brokerage and handling], as they were not reported by Viraj in

any other field.”     Id.

     Next, Commerce turned to TMC’s and SMC’s responses.

Commerce noted that, like Viraj, neither TMC nor SMC reported

brokerage and handling separately.      Rather, both indicated in

their responses that their brokerage and handling expenses were

included in freight invoices from the freight forwarder.          Id. at

18 (citing TMC’s Oct. 10, 2003 Suppl. Quest. Resp. 2; SMC’s Oct.

3, 2003 Suppl. Quest. Resp. 8).       Commerce observed that “TMC and

SMC did not report a separate charge for these [brokerage and

handling] expenses or claim that they were included in any other

reported expense category.”     Id.    Commerce thus concluded:

          Since these costs were not elsewhere reported
          by Viraj, TMC, or SMC, it is reasonable for
Consol. Court No. 04-00460                                   Page 21
          the Department, based upon record evidence,
          to consider the expenses associated with the
          movement of merchandise from truck to
          container yard and from container yard to
          ship, wharfage, stevedorage, berthage,
          terminal handling, and lashing to be included
          in [brokerage and handling] and covered by
          the surrogate value that the Department
          applied.

Id. at 18-19.

     With respect to containerization expenses, Commerce drew

parallels among Viraj’s, TMC’s and SMC’s responses as well.       The

Department noted that “TMC and SMC . . . reported that their

freight forwarder containerized their merchandise as consolidated

cargo,” and that “[s]imilarly, Viraj noted that its steel wire

rod coils were ‘stuffed in containers,’ but did not report a

separate cost for this service or claim that it was included in

any other reported expense.”       Id. at 19.   Commerce thus concluded

that “[s]ince these costs were not elsewhere reported by Viraj,

TMC and SMC, the Department reasonably concluded, based upon

record evidence, that the cost of containerization is included in

[brokerage and handling] and covered by the surrogate value that

the Department applied.”     Id.   In sum, Commerce found that

loading and containerization charges were included in the

surrogate value for brokerage and handling:

          Viraj’s experience is sufficiently similar to
          TMC and SMC that it serves as a reasonable
          surrogate value. The port charges [i.e.,
          loading] and containerization expenses
          incurred by Viraj must be included in its
          reported [brokerage and handling] expense
Consol. Court No. 04-00460                                Page 22
          because Viraj was required to report all such
          costs, and there is no reason to believe that
          it did not do so.

Id. at 19.   Accordingly, Commerce concluded that “[s]ince the

Department finds that Viraj’s reported [brokerage and handling]

captures all relevant costs, the Department continues to find

that its decision in the Final Results to deduct only [brokerage

and handling] from U.S. price was correct.”   Id.

     Ames maintains that the Department’s determination that

loading expenses were included in the surrogate value for

brokerage and handling “remains premised on speculation, and thus

unsupported by substantial evidence,” despite the additional

explanation Commerce provided on remand.   Ames’s Comments on

Commerce’s Remand Results (“Ames’s Comments”) 11.   Specifically,

Ames argues that Commerce failed to analyze the issue of whether

wire rod and HFHTs were similar, such that the movement expenses

incurred for one would be similar to the expenses for the other.

Ames continues that “[e]ven to the extent that such merchandise

is similar, the Department still cites no particular evidence,

beyond mere speculation, that the goods incur the same expenses.”

Ames’s Comments 11.

     With respect to containerization expenses, Ames makes a

similar argument: “It appears that the Department’s only evidence

for [the conclusion that the cost of containerization is included

in brokerage and handling] is the absence of any statement
Consol. Court No. 04-00460                                 Page 23
indicating where the containerization costs are reported.”

Ames’s Comments 12.   Ames insists that Commerce “thus, without

support, rules out the very real possibility that the

containerization operations were a part of Viraj’s reported

internal cost of manufacture or packing fields, or were invoiced

and performed by a third party for whom the Department did not

request supporting documentation.”   Ames’s Comments 12.

     The court finds that on remand Commerce adequately explained

the basis for its finding that loading and containerization

expenses were included in the brokerage and handling surrogate.

As this Court has stated, “Commerce’s general mandate . . . to

calculate normal value as accurately as possible on the basis of

the best available information . . . allows Commerce to draw

reasonable inferences from the record . . . .”   Hebei Metals &

Minerals Imp. & Exp. Corp. v. United States, 28 CIT 1185, 1203,

Slip Op. 04-88 at 28 (July 19, 2004) (not reported in the Federal

Supplement) (citation omitted).

     In Shandong Huarong Machinery Co. v. United States, 31 CIT

__, Slip Op. 07-3 (Jan. 9, 2007) (not reported in the Federal

Supplement), the Court was faced with a substantially similar

issue, and the parties raised similar arguments to those

presented here.   In that case, the results of Commerce’s eleventh

administrative review of the antidumping orders on HFHTs were at

issue.   There, Commerce relied on record data in Steel Wire Rod
Consol. Court No. 04-00460                               Page 24
from India to value brokerage and handling, as it did here.

There, as here, Commerce found that Viraj’s merchandise was

transported by truck, as was the PRC respondent’s merchandise.

Commerce also found, as it did here, based on Viraj’s CIF terms

of delivery, that “Viraj was responsible for paying all costs

incurred at the port of export.”    Shandong Huarong Machinery Co.,

31 CIT __, Slip Op. 07-3 at 22; Remand Results at 18.    In both

instances, Commerce found it was “reasonable to infer” based on

the record evidence that the respondents in Steel Wire Rod from

India and HFHTs from the PRC would have incurred the expenses

related to moving the merchandise from truck to shipping vessel

and loading it onto the vessel.    This is because, like Viraj,

“both TMC’s and SMC’s goods also have to be trucked to the port

and loaded and secured to a vessel.”    Remand Results at 18;

Shandong Huarong Machinery Co., 31 CIT __, Slip Op. 07-3 at 22.

Ames does not dispute the facts used by Commerce to reach its

conclusion.   Rather, its only claim is that they do not support

with substantial evidence Commerce’s finding.

     It is apparent that here Commerce has been reasonable in the

inferences it has drawn from the facts.    Thus, the court sustains

as reasonable and supported by substantial record evidence,

Commerce’s inference that the surrogate value for brokerage and

handling includes the expenses incurred in loading and

containerizing the merchandise.
Consol. Court No. 04-00460                                 Page 25
IV.   The Court Sustains Commerce’s Valuation of Ocean Freight
      Expenses

      When calculating normal value in a nonmarket economy (“NME”)

country, Commerce’s regulations provide that Commerce

           normally will use publicly available
           information to value factors. However, where
           a factor is purchased from a market economy
           supplier and paid for in a market economy
           currency, [Commerce] normally will use the
           price paid to the market economy supplier. In
           those instances where a portion of the factor
           is purchased from a market economy supplier
           and the remainder from a nonmarket economy
           supplier, [Commerce] normally will value the
           factor using the price paid to the market
           economy supplier.

19 C.F.R. § 351.408(c)(1).    Here, Commerce determined it would

use the actual, market economy prices that TMC and SMC paid to

their market economy suppliers to value ocean freight expenses,

if their market economy ocean freight purchases were

“meaningfully significant.”    Remand Results at 19 (citing 19

C.F.R. § 351.408(c)(1) and Shakeproof Assembly Components, Div.

of Ill. Tool Works v. United States, 268 F.3d 1376 (Fed. Cir.

2001)).

      In Shandong I, the court found wanting Commerce’s

explanation of its decision to aggregate TMC’s and SMC’s market

economy purchases as a single input, and remanded the matter:

           Although Commerce insists that its decision
           to aggregate is reasonable, and that the
           resultant aggregated amount rendered the
           total significant, it has not given a
           sufficient explanation of why that is so.
           Thus, the court remands this issue to afford
Consol. Court No. 04-00460                                  Page 26
            Commerce an opportunity to provide a more
            complete explanation of its decision to
            aggregate.

Shandong I, 31 CIT at __, 435 F. Supp. 2d at 1291 (citation

omitted).

     In the Remand Results, Commerce explained that “for the

purposes of determining whether or not the [market economy]

inputs are significant, the Department does not consider ocean

freight to different ports to be a different service or input.”

Remand Results at 21.    Rather, Commerce found “shipping by a

particular method of conveyance to be a single input, albeit with

differing prices to different ports.      The input, conveyance of

goods by a particular method, is the same regardless of whether

the destination is near or far.”    Id.    Commerce continued:

            If there were purchases from [market economy]
            and NME service providers within any single
            mode of transportation, the Department would
            conduct its significance test in aggregate
            for that particular mode of transportation,
            as was done in the Final Results. However,
            within any single method of conveyance, the
            Department has never treated freight service
            to different locations as different inputs.

                 While the distance of ocean freight is
            important, and may be a factor among several
            factors in how expensive the conveyance is,
            the service being purchased is still the
            same; namely, movement of goods. Moreover,
            ocean freight carriers normally stop at
            various ports of call on their way to
            different destinations to ensure the vessel
            is full of cargo. We do not believe it would
            be reasonable to consider freight service to
            different ports of call to be different
            inputs. For example, in instances where a
Consol. Court No. 04-00460                                  Page 27
            single ocean vessel has several ports of call
            on its itinerary for a given voyage, it is
            not clear to the Department how each stop can
            be considered a different “input” or service
            apart from the rest of the voyage. Thus, the
            Department’s practice is to determine whether
            or not this service – ocean freight – is
            purchased in significant amounts from a
            [market economy] supplier on an aggregate
            basis.

Id. at 21-22.    Thus, when applying its “meaningfully significant”

test, Commerce continued to treat aggregated market economy ocean

freight shipments as a single input rather than considering each

shipment to a different port as a separate input.

     Ames argues that Commerce failed to support with evidence

its treatment of ocean freight as a single input.     Specifically,

Ames takes issue with Commerce’s assertion that “ocean freight

carriers normally stop at various ports of call on their way to

different destinations to ensure the vessel is full of cargo,” as

a reason it cannot calculate port-to-port charges: “What is

missing . . . is any evidence that the vessels involved in

transporting the respondents’ merchandise made stops at multiple

ports of call.”    Ames’s Comments 12-13.   Thus, Ames objects to

Commerce’s decision to aggregate ocean freight expenses.

     The court sustains Commerce’s valuation of ocean freight

expenses.    Pursuant to 19 U.S.C. § 1677b(c)(1) and the

accompanying regulation, Commerce is to value the factors of

production “based on the best available information regarding the

values of such factors in a market economy country . . . .”      19
Consol. Court No. 04-00460                               Page 28
U.S.C. § 1677b(c)(1); see also 19 C.F.R. § 351.408(c)(1).      “While

Congress has left it within Commerce’s discretion to develop

methodologies to enforce the antidumping statute, any given

methodology must always seek to effectuate the statutory

purpose—calculating accurate dumping margins.”    Shakeproof

Assembly Components Div. of Ill. Tool Works, Inc. v. United

States, 23 CIT 479, 483, 59 F. Supp. 2d 1354, 1358 (1999), aff’d,

268 F.3d 1376 (Fed. Cir. 2001); see also Allied-Signal Aerospace

Co. v. United States, 996 F.2d 1185, 1191 (Fed. Cir. 1993)

(stating that the purpose behind the antidumping statute “is to

facilitate the determination of dumping margins as accurately as

possible within the confines of extremely short statutory

deadlines”).

     Ames faults Commerce’s reasoning, alleging a failure by

Commerce to support with record evidence its assertion that the

ships carrying respondents’ freight stopped at multiple ports of

call.   Ames’s Comments 13.   Ames’s argument, however, overlooks

an important point.   The main consideration in Commerce’s

decision to treat TMC’s and SMC’s market economy purchases of

ocean freight as a single input is that ocean freight is a single

service, i.e., the movement of goods.   In addition, the movement

of goods is made by a single mode of transportation.   That being

the case, the number of stops a vessel makes en route to its

final destination does not require the valuation of multiple
Consol. Court No. 04-00460                                Page 29
inputs.   That is, while the distance between each port may vary,

the “service” purchased is indivisible.

     As Commerce explained, distance is “important, and may be a

factor among several factors in how expensive the conveyance is,”

and the record supports this statement.   Remand Results at 22;

see, e.g., SMC’s Sec. C Questionnaire Resp. at C-2 (indicating

the price for the service of moving goods paid to a market

economy supplier is “based on weight and destination”).    That is,

the distance traveled and the ports visited may be important for

some purposes, but when the mode of transportation remains the

same, that mode constitutes a single input.   Looked at in this

way it can hardly be said that treating ocean freight as a single

input is unreasonable.   Shieldalloy Metallurgical Corp. v. United

States, 20 CIT 1362, 1368, 947 F. Supp. 525, 532 (1996) (“[A]s

long as the agency’s methodology and procedures are reasonable

means of effectuating the statutory purpose, and there is

substantial evidence in the record supporting the agency’s

conclusions, the court will not impose its own views as to the

sufficiency of the agency’s investigation or question the

agency’s methodology.”) (internal citation & quotation marks

omitted).   Thus, the court finds Commerce’s decision to aggregate

ocean freight shipments as a single input and upon doing so to

find that the purchase of these services was meaningfully

significant to be reasonable and supported by substantial
Consol. Court No. 04-00460                                Page 30
evidence on the record.



V.   The Court Sustains Commerce’s Decision Not to Make A
     Circumstances-of-Sale Adjustment to TMC’s Normal Value

     In the market economy context, Commerce is authorized to

make a circumstances-of-sale adjustment to normal value to

account for differences in expenses, including differences in

“direct selling expenses,” incurred in the U.S. and foreign

markets.   See 19 U.S.C. § 1677b(a)(6)(C)(iii); see also 19 C.F.R.

§§ 351.410(a) & (b).   Under Commerce’s regulations, “direct

selling expenses” include “commissions . . . that result from,

and bear a direct relationship to, the particular sale in

question.”   19 C.F.R. § 351.410(c).   Normally, “the Department

makes a [circumstances-of-sale] adjustment by deducting

comparison market10 commissions [from normal value] and adding

U.S. commissions.   But it also offsets commissions with indirect

selling expenses.”11   Remand Results at 25.   In addition,


     10
           Here, the “comparison market” means the foreign home
market.
     11
          Indirect selling expenses are “selling expenses, other
than direct selling expenses . . . (see [19 C.F.R.] § 351.410),
that the seller would incur regardless of whether particular
sales were made, but that reasonably may be attributed, in whole
or in part, to such sales.” 19 C.F.R. § 351.412(f)(2) (defining
“indirect selling expenses” in the context of constructed export
price offset). This Court has described indirect selling
expenses as “those ‘sales-related’ expenses that do not vary with
the quantity sold or are not related to a particular sale. They
are, quite simply, a part of the cost of doing business.” Agro
                                                   (continued...)
Consol. Court No. 04-00460                               Page 31
Commerce “will make a circumstances of sale adjustment to [normal

value] where commissions are paid in one market and not the

other.”   Id. at 25 (citing 19 C.F.R. § 351.410(e)).12   “The

statutory purpose of the circumstance-of-sales adjustments is to

allow for a fair ‘apple-to-apple’ comparison of sales in the

[foreign home market and the U.S. market] at the specific common

point in the chain of commerce when the merchandise is leaving

the factory gates.”   AOC Int’l, Inc. v. United States, 13 CIT

716, 718, 721 F. Supp. 314, 317 (1989), rev’d on other grounds

sub nom. Zenith Elecs. Corp. v. United States, 77 F.3d 426 (Fed.

Cir. 1996) (internal quotation marks omitted; citing Smith-Corona

Group, SCM Corp. v. United States, 713 F.2d 1568, 1572 (Fed.

Cir. 1983)); see also Koyo Seiko Co. v. United States, 36 F.3d
1565, 1568 (Fed. Cir. 1994) (“To ensure that the quantum of

antidumping duties is calculated in a fair manner, both foreign

market value and United States price are subject to certain

adjustments in order to achieve a common point at which to

perform the price comparison.”).


     11
      (...continued)
Dutch Indus., Ltd. v. United States, 30 CIT __, __, Slip Op. 06-
40 at 7 (Mar. 28, 2006) (not reported in the Federal Supplement)
(citation omitted).
     12
          Title 19 C.F.R. § 351.410(e) provides that Commerce
“normally will make a reasonable allowance for other [i.e.,
indirect] selling expenses if [Commerce] makes a reasonable
allowance for commissions in one of the markets under
consideration, and no commission is paid in the other market
under consideration.”
Consol. Court No. 04-00460                                  Page 32
     According to Commerce, in the NME context, it generally does

not make a circumstances-of-sale adjustment to normal value for

commissions.     Shandong I, 30 CIT at __, 435 F. Supp. 2d at 1293

(“Commerce maintains an established practice of not making

circumstances-of-sale adjustments in NME cases.”).       In Shandong

I, Ames challenged Commerce’s decision in the Final Results not

to make a circumstances-of-sale adjustment to normal value to

account for commissions that TMC paid to its affiliated U.S.

sales office.     See 19 U.S.C. § 1677b(a)(6)(C)(iii).    Ames argued

that the record contained sufficient evidence to make the

adjustment in the same way it would be made in a market economy

situation.     Shandong I, 30 CIT at __, 435 F. Supp. 2d at 1292.

     The court remanded this issue, finding that Commerce’s

reliance solely on its past practice was insufficient:

          [I]t is apparent that Commerce’s past
          practice to refrain from making
          circumstances-of-sale adjustments in NME
          situations is based on its conclusion that,
          in most such cases, there is not enough
          information on the record to make a
          determination based on substantial evidence.
          While this may be true in most cases, the
          court observes that Commerce does not cite
          any evidentiary basis for its determination
          in this case, other than its past practice.
          For that reason, the court remands this issue
          to Commerce to allow the agency to further
          explain its determination that the record
          here was devoid of substantial evidence to
          permit a circumstances-of-sale adjustment.

Shandong I, 30 CIT at __, 435 F. Supp. 2d at 1293.

     On remand, Commerce “continues to find that the record does
Consol. Court No. 04-00460                                Page 33
not contain the level of detail necessary to make appropriate

adjustments to [normal value] to account for commissions.”

Remand Results at 25.   In doing so, Commerce first states that

“Ames has oversimplified the Department’s methodology with

respect to the treatment of selling commissions” by failing to

acknowledge that where commissions are paid in either the U.S.

market or the comparison market but not both, Commerce offsets

the commissions paid with indirect selling expenses in accordance

with 19 C.F.R. § 351.410(e).   Id.   In the Remand Results,

Commerce sets out the methodology it uses in market economy

investigations:

          Where commissions are paid in the comparison
          market [the foreign home market] but not in
          the U.S. market, the Department offsets the
          comparison market commissions, which are
          deducted from [normal value], by adding to
          [normal value] an amount for U.S. indirect
          selling expenses. This offset is the lesser
          of (1) the amount of the commission paid in
          the comparison market, or (2) the amount of
          indirect selling expenses incurred for U.S.
          market sales.

Id. at 26 n.10.   Commerce continues:

          Where commissions are paid in the U.S. market
          but not in the comparison market, the
          Department offsets the U.S. commission, which
          is added to [normal value], by deducting from
          [normal value] an amount of indirect selling
          expenses for comparison market sales. The
          offset is the lesser of (1) the amount of the
          commission paid in the U.S. market, or (2)
          the amount of indirect selling expenses
          incurred on comparison market sales.

Id. at 26 n.11.   Ames does not dispute this methodology.
Consol. Court No. 04-00460                                Page 34
Applying its methodology to the facts of this case, Commerce

observes that TMC had not paid selling commissions on some of its

U.S. sales:

               In the instant case, TMC reported that
          certain of its U.S. sales had no commissions.
          For those U.S. sales that did not have a
          commission, the Department would need to know
          the amount of indirect selling expenses
          incurred with respect to those sales in order
          to determine the commission offset to be
          applied to the [normal value] for those
          sales. We do not request PRC respondents to
          report U.S. indirect selling expenses for
          [export price] sales, as those expenses are
          internal PRC expenses and thus considered
          unreliable. Therefore, we would not have
          appropriate information to use to offset any
          surrogate commissions deducted from [normal
          value].

Id. (footnote omitted).   In other words, with respect to TMC’s

U.S. sales that had no U.S. commissions, using its market economy

methodology, Commerce would have to determine the amount of

indirect expenses that TMC incurred in the PRC with respect to

those U.S. sales.   However, as Commerce observes, determining the

indirect expenses that TMC incurred in the PRC with respect to

U.S. sales is impossible because that information is internal,

PRC-company information and is therefore considered unreliable.13


     13
          Because PRC-company information is unreliable, Commerce
considers commissions to be a standard selling cost that is
included in selling, general and administrative expenses
(“SG&A”). See, e.g., Tapered Roller Bearings and Parts Thereof,
Finished and Unfinished, From the PRC, 63 Fed. Reg. 63,842,
63,852-53 (Dep’t of Commerce Nov. 17, 1998) (final results)
(“[Commissions are] standard selling costs and, as such, are
                                                   (continued...)
Consol. Court No. 04-00460                                Page 35
Because this sales information is considered unreliable, Commerce

does not request it.

     Commerce continues its analysis with respect to TMC’s U.S.

sales that had commissions:

               For those [of TMC’s] U.S. sales that had
          commissions associated with them, we would
          also need to be able to accurately quantify
          the indirect selling expenses in the
          surrogate [selling, general and
          administrative expenses (“SG&A”)] data so as
          to properly offset the U.S. commission, to
          the extent that the U.S. commission is
          greater than the surrogate commission. In
          this instance, the survey data from the 2,024
          Indian companies used for SG&A indicates that
          some part of the sales by those companies did
          have commissions. However, the Department
          cannot reasonably assume that all of the
          sales by those Indian companies had
          commissions. Instead, we find it reasonable
          to assume that some portion of the Indian
          sales did not have commissions. Therefore,
          to the extent that the surrogate SG&A
          reflects sales that have no commissions
          associated with them, we would need to take
          into account indirect expenses as an offset
          to the U.S. commission. In other words,
          assuming the U.S. commission is greater than
          the surrogate commission, we would not simply
          deduct the surrogate commission [from normal
          value] and add the U.S. commission [to normal
          value]; we would further offset any remaining
          difference with indirect selling expenses of
          the surrogate, in accordance with our normal
          practice. Therefore, in attempting to
          calculate the commission offset, the
          Department would need to identify the amount
          of indirect selling expenses incurred by the
          2,024 companies on Indian market sales.
          Although there are a few line items of


     13
      (...continued)
properly categorized under SG&A.”).
Consol. Court No. 04-00460                                Page 36
          expenses in the survey data that may include
          some or all of the indirect selling expenses
          of the surveyed companies (such as
          “Advertisement” or “Insurance”), the
          Department has no way of separating the
          indirect selling expenses from direct selling
          expenses, nor indirect selling expenses from
          general or administrative expenses. For this
          reason, the Department cannot calculate the
          indirect selling expenses incurred on sales
          reflected in the Indian surrogate data, and
          therefore the Department cannot be certain
          that the commission offset would be accurate.

Id. (footnote omitted; emphasis added).   Put another way, when

TMC incurred U.S. commissions (a direct selling expense) but no

commissions were paid in its home market, Commerce would, in a

market economy context, adjust normal value downward to the

extent of domestic indirect selling expenses.14   Here, to

determine if it could produce a number representing these

indirect selling expenses, Commerce turned to the Indian

surrogate data used for selling, general and administrative

expenses (“SG&A”) and found that it could not separate the

indirect selling expenses from the general or administrative

expenses of the 2,024 Indian companies whose data comprise the

surrogate SG&A data.   Thus, Commerce found the available data

insufficient to make an accurate circumstances-of-sale adjustment

to normal value where U.S. sales commissions were present.



     14
          The justification for the adjustment is that it may be
reasonable to assume that some of the functions accounted for in
the indirect selling expenses in the foreign home market were
those paid for by the commissions paid in the U.S. market.
Consol. Court No. 04-00460                                Page 37
      Next, Commerce noted that because it normally does not make

circumstances-of-sale adjustments in NME proceedings, it “did not

examine whether TMC’s commissions were made at arm’s-length, nor

did it request the affiliated agent’s actual expenses, during the

underlying review.”   Remand Results at 27.   Commerce determined

that “[w]ithout this information, the Department cannot determine

the proper amount of any adjustment for the commission.”     Id.

      The court sustains Commerce’s finding, on remand, that the

record does not support a circumstances-of-sale adjustment in

this case because Commerce has adequately explained its decision

not to make such an adjustment and supported that decision with

substantial evidence from the record.   “The party seeking a

direct . . . adjustment bears the burden of proving entitlement

to such an adjustment.”   SKF USA Inc. v. INA Walzlager Schaeffler

KG, 180 F.3d 1370, 1377 (Fed. Cir. 1999) (citing Fujitzu Gen.

Ltd. v. United States, 88 F.3d 1034, 1040 (Fed. Cir. 1996)).

Ames’s arguments to the contrary notwithstanding, it is evident

that sufficient evidence was not placed on the record to make the

adjustment.   That being the case, the court finds reasonable

Commerce’s decision not to make a circumstances-of-sale

adjustment to TMC’s normal value in this case.



VI.   The Court Sustains Commerce’s Remand Determinations With
      Respect To Which There is No Dispute

      With respect to the issues of (1) Commerce’s application of
Consol. Court No. 04-00460                                Page 38
AFA to sales of merchandise covered by the axes/adzes and

bars/wedges orders, and (2) Commerce’s valuation of pallets, no

party objects to the Remand Results, and the court finds them to

be supported by substantial evidence and otherwise in accordance

with law.




                             CONCLUSION

     In accordance with the foregoing, the court sustains

Commerce’s Remand Results.    Judgment shall be entered

accordingly.




                                           /s/Richard K. Eaton
                                              Richard K. Eaton


Dated:      November 20, 2007
            New York, New York
           UNITED STATES COURT OF INTERNATIONAL TRADE

                                :
SHANDONG HUARONG MACHINERY CO., :
LTD., SHANDONG MACHINERY IMPORT :
& EXPORT CORPORATION, LIAONING :
MACHINERY IMPORT & EXPORT       :
CORPORATION, AND TIANJIN        :
MACHINERY IMPORT & EXPORT       :
CORPORATION,                    :
                                :
               Plaintiffs,      :
                                : Before: Richard K. Eaton, Judge
          v.                    :
                                : Consol. Court No. 04–00460
UNITED STATES,                  :
                                : Public Version
               Defendant,       :
                                :
     and                        :
                                :
AMES TRUE TEMPER,               :
                                :
               Deft.-Int.       :
                                :


                            JUDGMENT

     This case having been submitted for decision and the court,

after deliberation, having rendered a decision therein; now, in

conformity with that decision, it is hereby

     ORDERED that the United States Department of Commerce’s

Final Results of Redetermination, issued pursuant to the court’s

opinion and order in Shandong Huarong Machinery Co. v. United

States, 30 CIT __, 435 F. Supp. 2d 1261 (2006), are sustained;

and it is further
    ORDERED that this case is dismissed.



                                           /s/Richard K. Eaton
                                              Richard K. Eaton

Dated:   November 20, 2007
         New York, New York